DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Claims 1, 3, 4 and 7-30 are examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4 and 7-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes the limitations  “a contribution of the jet to an Effective Perceived Noise Level ("EPNL") at a take-off lateral reference point, defined as a point on a line parallel to and 450m from a runway centre line where the EPNL is a maximum during take-off, is in a range of from 2 EPNdB to 12 EPNdB lower than a contribution of fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point; and when the EPNL at the take-off lateral reference point is the maximum during take-off, an average velocity of flow at an 
Applicant has claimed an apparatus, in this case, a gas turbine engine for an aircraft. As will be explained in more detail as follows, it is unclear how the limitations structurally distinguish one type of gas turbine engine from another type of gas turbine engine. It is Examiner’s position it doesn’t appear possible to tie the limitations to particular structural configurations in the gas turbine engine. Hence, the meets and bounds of the claim can’t be determined.
 The first limitation, “a contribution of the jet to an Effective Perceived Noise Level ("EPNL") at a take-off lateral reference point, defined as a point on a line parallel to and 450 m from a runway centre line where the EPNL is a maximum during take-off, is in a range of from 2 EPNdB to 12 EPNdB lower than a contribution of fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point.” This limitation depends on attaching the engine to an aircraft, operating the engine to cause the aircraft to take-off from a runway and then measuring the sound emitted from the engine at a point parallel to the runway, making an assessment from the measure noise that first noise components from the engine are attributable to the jet of air emanating from the core of engine at the rear of the engine and second noise components are attributable to the fan as a result of noise from the fan exiting the rear of the engine. These noise components have to be distinguished from other noise sources associated with the engine, such as noise emitted by the fan that propagates from the front the engine, noise that is generated by the turbomachinery of the engine and noise that is generated by the combustor.
Based upon what is claimed about the noise levels, it is unclear how one could ever definitely infer a particular engine structure or structures in an engine configuration that produces from the claimed noise levels. The noise levels emitted by a bypass turbofan engine depend on a number of different factors that cooperate with one another in another non-linear manner to generate the claimed jet and fan noise components. First, there is the structure of the engine and design of each of its components, such as i) the fan blades including their shape, number of blades, materials and blade dimensions, ii) the bypass duct including its length and any sound proofing materials that might be used, iii) the bypass exhaust nozzle including its shape any features that promote mixing with the core flow (e.g., chevrons), iv) the compressor including the number stages, number of blades, blade shape and dimensions, v) the combustor and vi) the turbines including the number of stages, number of blades, blade shape and dimensions. The arrangement of these components, their relative dimensions and the materials used in their construction also affect the noise levels generated by the engine. When the engine is operated and only when the engine operated, all of the above structures will affect the noise emitted from the aircraft. Many different combinations of selected designs for the different components can lead to similar noise levels. It does not seem possible to tie the measure noise levels on the sideline of a runway to a distinct configuration of engine structures, nor does the specification describe a process for doing so.
Next, after a design of the engine is specified, to meet the claim limitations, the engine has to be attached to an aircraft, the aircraft operated to take-off under some environmental conditions and then the sound emitted from the engine has to be measured at a particular runway location and the measured sound has to be parsed into its particular components, i.e., jet noise Hence, the meets and bounds of the claims can’t be determined for these reasons.
Examiner notes that the issue is not whether structural configuration of the engine effects the sounds emitted by the engine. This rejection is not an enablement rejection. The issue is how the claimed limitations regarding the sound levels further limits the structure of the generic bypass turbofan engine that has been claimed such that the meets and bounds of the claims can be determined.

Next, the limitation requires that the average velocity of flow at an exit to the bypass duct is in a range of 200 m/s to 275 m/s and (ii) in a range of from 50 m/s to 90 m/s lower than an average velocity of the flow at the exit to the bypass duct at cruise conditions. It is unclear whether the average velocity is the average velocity that caused the EPNL to reach its maximum value (In this instance, it occurs at a time before the maximum value as reached as the sound takes time to travel from the engine to the microphones) or it is the average velocity at the exact moment that the sound having travelled from the engine to reach the microphone reaches its maximum. 

Yet further, neither the claim nor the specification specify what the “cruise conditions” numerical performance is. There are an infinite number of possible cruise conditions that could be utilized within the claim. And even if some cruise conditions would have been specified, it would still be unclear how the velocity limitations can be attributed to a particular structural configuration of engine. For these reasons, the meets and bounds of the claim can’t be determined for these reasons. Claims 3, 4, 7-18, 21-30 depend from claim 1.
Next, the claims include the limitation “when the EPNL at the take-off lateral reference point is the maximum during take-off, the aircraft is airborne.” It is unclear how this limitation further limits the claim. The aircraft could be just at the instant before taking off, but still on the ground, when the engine emits the noise that results in the EPNL at the take-off lateral point being the maximum during take-off (As described above, the noise from the engine travels from the engine to microphones on the runway. The measurements from the microphones are used to determine the EPNL. Thus, there is a time delay between the noise emitted from the engine and Claims 3, 4, 7-18, 21-30 depend from claim 1.
In the remarks of March 18, 2021 Applicant states they are entitled to use functional claim language. Examiner notes that Applicant is claiming a gas turbine engine not a system of a gas turbine engine mounted an aircraft. At the same time however, Applicant has claimed many of the “functions” of the engine in terms of functions of the aircraft. Gas turbine engines don’t take-off, become airborne, achieve cruise conditions and land on their own. As the example in the previous paragraph illustrates, this approach introduces uncertainties that make the scope of the claims unclear.
Applicant in their remarks of March 18, 2021 refers to section MPEP §2173.05(g) which provides “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim." For the above reasons above, the limitations: 1) one of ordinary skill in the art would not know from the claim terms what structure are encompassed by the claim.  
In particular, a gas turbine engine is claimed and not a gas turbine mounted to an aircraft. However, many of the functions in the functional claim language are functions of the aircraft, e.g., the aircraft taking off or cruise conditions. The take-off conditions and cruise conditions depend on the configuration of the aircraft, such as its weight and number of engines and the mission of the aircraft. Thus, the scope of the subject matter covered by the claims is unclear. Further, as discussed above, the link between the claimed limitations regarding the sound levels and the structure of the generic bypass turbofan engine is unclear. Hence, the claim language doesn’t set forth well-defined boundaries. Yet further, one of ordinary skill in the art would not know from the claim terms what structure are encompassed by the claim. 
. 
Applicant states on page 11 of the Remarks of 18 March 2021 that ‘The Office also seemingly questions how it is possible to distinguish at the "take-off lateral reference point" "contribution of the jet" to EPNL from "contribution of fan noise emanating from the rear of the engine to the EPNL." Office Action, P4. But as well-known to the ordinarily-skilled person, those two different noise sources can be differentiated from each other because the noises emitted therefrom are at different frequencies. Noise emanating from the fan is generally composed of high frequencies, while jet noise is generally a low frequency noise component.’ Applicant's argument is mere counsel argument without any factual support in the record. It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 
As described above, Examiner states it is unclear whether the average velocity is the average velocity that caused the EPNL to reach its maximum value (In this instance, it occurs at a time before the maximum value is reached as the sound takes time to travel from the engine to the microphones) or it is the average velocity at the exact moment that the sound having travelled from the engine to reach the microphone reaches its maximum. Applicant states on page 11 of the Remarks of 18 March 2021 that the claims mean what they say and thus make sufficiently clear that the latter of the Office's two scenarios is correct, i.e., as described by the Office "it is the average velocity at the exact moment that the sound having travelled from the engine to reach the microphone reaches its maximum." Here, Applicant is arguing a limitation that is not in the claims. Further, this interpretation of the claims is not described in the specification.
Finally, Applicant argues on pages 11-12 of the Remarks of 18 March 2021 that “cruise conditions” are well-known to those of ordinary skill of the art and are defined in the specification. The specification recites, “As used herein, cruise conditions have the conventional meaning and would be readily understood by the skilled person. Thus, for a given gas turbine engine for an aircraft, the skilled person would immediately recognise cruise conditions to mean the operating point of the engine at mid-cruise of a given mission (which may be referred to in the industry as the "economic mission") of an aircraft to which the gas turbine engine is designed to be attached. In this regard, mid-cruise is the point in an aircraft flight cycle at which 50% of the total fuel that is burned between top of climb and start of descent has been burned (which may be approximated by the midpoint - in terms of time and/or distance- between top of climb and start of descent. Cruise conditions thus define an operating point of the gas turbine engine that provides a thrust that would ensure steady state operation (i.e. maintaining a constant altitude and constant Mach Number) at mid-cruise of an aircraft to which it is designed to be attached, taking into account the number of engines provided to that aircraft. For example where an engine is designed to be attached to an aircraft that has two engines of the same type, at cruise conditions the engine provides half of the total thrust that would be required for steady state operation of that aircraft at mid-cruise.” As described above, this definition of cruise conditions makes the scope of the claims unclear because Applicant is claiming a gas turbine engine in terms of the function of aircraft. The cruise conditions depend on the type of aircraft to which the engine is attached, how many engines the aircraft has and the mission that the aircraft performs. This information, such as the type of aircraft, mission performed and number of engines, is not defined in the specification or the claims and it is unclear how the configuration of the aircraft and the mission the aircraft performs structurally limits the gas turbine engine and based on this definition of cruise conditions, one of ordinary skill in the art would know from the claim terms what structures of the gas turbine engine are encompassed by the claim.
Claims 19 and 20 are method claims and include the limitations regarding the noise and velocities described above for claim 1. Claim 19 is a method of operating the gas turbine engine and claim 20 is a method of operating an aircraft. Thus, the issues relating to the clarity of the limitations, described above, such as the definition of cruise conditions, also pertain to claims 19 and 20. Further, as described above, the contributions to the noise levels or velocities resulting from the structural configuration can’t be separated out from the contributions resulting from operational configuration of the engine and the operational state of the aircraft. Thus, the 
Claims 9 and 10 include the limitation “when the EPNL at the take-off lateral reference point is the maximum during take-off, a rotational speed of the fan at the take-off lateral reference point is in a range of from 1300 rpm to 1800 rpm”  or “when the EPNL at the take-off lateral reference point is the maximum during take-off, a rotational speed of the fan at the take-off lateral reference point is in a range of from 200 rpm to 2800 rpm.” It is unclear how these limitation further limits the structural configuration of the engine. For example, it is not clear what are the structural differences between an engine, as claimed, that has a rotational speed of 1800 RPM when the EPNL at the take-off lateral reference point is the maximum during take-off versus an engine that has a rotational speed of 1801 RPM at the maximum noise condition.  Hence, the meets and bounds of the claim can’t be determined.
Claim 12 includes the limitation “when the EPNL at the take-off lateral reference point is the maximum during take-off, a fan tip pressure ratio, defined as the ratio of (i) a mean total pressure of a flow at an exit of the fan that subsequently flows through the bypass duct of the engine to (ii) a mean total pressure of a flow at an inlet of the fan, is in a range of from 1.25 to 1.50.” Claim 26 further refines this range. It unclear how this limitation further limits the structural configuration of the engine. The pressure ratio across the fan is a function of the fan blade speed, blade turning angle and the axial velocity of the flow. Any combination of these parameters could can result in a particular fan tip pressure ratio where the axial velocity and the 
Claims 21 and 22 include the limitations “when the EPNL at the take-off lateral reference point is the maximum during take-off, the average velocity of the flow at the exit to the bypass duct is in a range of from 200 m/s to 265 m/s” and “when the EPNL at the take-off lateral reference point is the maximum during take-off, the average velocity of the flow at the exit to the bypass duct is in a range of from 60 m/s to 85 m/s lower than the average velocity of the flow at the exit to the bypass duct at cruise conditions.” These limitations attempt to further limit the ranges described above for claim 1 and are considered indefinite for the reasons described above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7-13 and 17-27, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (U.S. Patent Publication No. 2017/0175675) in view of Kontos (Improved NASA-ANOPP Noise Prediction Computer Code for Advanced Subsonic Propulsion Systems, Volume 1: ANOPP Evaluation and Fan Noise Model Improvement, NASA CR Report 19580, August 1996), Antoine (Aircraft Optimization for Minimal Environmental Impact," Journal of Aircraft, Vol. 41, No. 4, July-August 2004), El-Sayed et al., "Performance Analysis of High Bypass Ratio Turbofan Aeroengine, July 2016, International Journal of Development Research, Vol. 06 Issue 07, pp. 8382-8398 and Smith (Smith, M J and White, S, “A Practical Method for Estimating Operational Lateral Noise Levels,” ERCD Report 0206, April 2003).
In regards to claims 1, 19 and 20-22, Sabnis teaches a gas turbine (20, Fig. 1) for an aircraft (¶46) comprising: an engine core (Fig. 1) comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor; a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (¶51); and a gearbox (48)  that receives input from the core shaft  and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶41), a bypass duct defined radially outside the engine core and radially inside a nacelle (Fig. 1), and i) during operation of the gas turbine engine, air is drawn into the front of the engine and exhausted from a rear of the engine as a  jet (Fig. 2), ii) the 
Sabnis doesn’t disclose the engine noise performance levels. Kontos teaches a program, NASA Aircraft Noise Prediction Program (ANOPP), for predicting the noise levels of engine. The purpose of the program is to develop a comprehensive method of predicting noise footprints for single or multiple event air-flights which reflects the state-of-the-art and is useful in exploring technological advance to economically reduce community noise levels (Introduction). Kontos teaches predicting the contribution of the fan noise emanating from the rear of the engine at take-off and the contribution of the jet to the noise at take-off (e.g., see sections 3.3 Fan Exhaust Noise and 3.4 Jet Noise and Figs. 3.1.1-1.1.6). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to predict the noise levels in the engines of Sabnis including the contribution from the jet and the fan noise emanating from the rear of the engine, as taught by Kontos, in order to apply a known technique, predicting noise levels in gas turbine engines, to a known device ready for improvement, the gas turbines engines of Sabnis, to yield a predictable result of improving the noise performance of the gas turbine engine.
	Sabnis in view of Kontos lacks the contribution of noise from the jet and the contribution of the noise from the fan noise emanating from the rear of the engine are Effective Perceived Noise Level (EPNL) at a take-off lateral reference point, defined as a point on a line parallel to 
	As taught in Antoine, it is desirable to optimize noise levels of the engine including optimizing the contribution of the fan noise emanating from the rear of the engine to the EPNL relative to the jet noise contribution to the EPNL. The section “Designing Aircraft for Low Noise,” includes a discussion of the relative importance of each of these components on page 793. Also, the discussion of Fig. 13 provides details of the relative importance of these components. Therefore, an ordinary skilled worker would recognize that contribution of the fan noise emanating from the rear of the engine to the EPNL relative to the jet noise contribution to the EPNL is a result effective variable that controls the noise performance of the engine. Thus, in claim 1, a contribution of the jet to an Effective Perceived Noise Level (EPNL) at a take-off 
A particular parameter is a result effective variable when the variable was known to achieve a recognized result, in re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Antoine teaches, the relative contributions of the fan and jet noise levels are an optimizable parameter for minimizing engine noise and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable(s) would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of
effective filing date to have the engines of Sabnis in view of Kontos and Antoine with noise levels such that, a contribution of the jet to an Effective Perceived Noise Level (EPNL) at a take-off lateral reference point, defined as a point on a line parallel to and 450m from a runway centre line where the EPNL is a maximum during take-off, is in a range of from 2 EPNdB to 12 EPNdB lower than a contribution of fan noise emanating from the rear of the engine to the EPNL at the take- off lateral reference point in order to optimize the noise performance characteristics of the engine.

Thus, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engine of Sabnis in view of Kontos and Antoine have an average velocity of flow at an exit to the bypass duct in the ranges of from 200 m/s to 275 m/s or  200 to 265 m/s at take-off and the average velocity of the flow at the exit to the bypass duct at take-off in the ranges from 50 m/s to 90 m/s or 60 to 85 m/s lower than an average velocity of the flow at the exit the bypass duct at cruise conditions, as taught by El-Sayed, in order to apply a known technique, in this case designing a turbofan engine, to a known device ready for improvement, in this case a turbofan engine, to yield a predictable result of having a 
Claims 1, 19 and 20 include the limitation “when the EPNL at the take-off lateral reference point is the maximum during take-off,” as a modifier to the average velocity of the flow at an exit to the bypass duct. The EPNL is a maximum during take-off. The velocities derived from El-Sayed are during take-off. Hence, the velocities described in El-Sayed occur when the ENPL is a maximum. 
Applicant argues that maximum continuous thrust condition is not the same as when the EPNL is a maximum during take-off. Examiner disagrees. Smith teaches that peak later noise, at take-off occurs with a maximum power setting. Smith further teaches the peak can occur while the plane is in the air, i.e., below 300 m (Section 3.2.4, page 4, Fig. 1, page 10). Maximum continuous thrust as taught by El-Sayed is a maximum power setting that can be used during take-off. Hence, the bypass exit velocities taught by El-Sayed are compatible with “when the EPNL at the take-off lateral reference point is the maximum during take-off.”
Applicant argues in their remarks of 18 March 2018 on pages 14 and 15 that the “Takeoff thrust” conditions and not the “Max Continuous thrust conditions” should be used from El-Sayed to determine “when the EPNL at the take-off lateral reference point is the maximum during take-off” because this condition is only met when the engine is operating at its absolute maximum power setting. Applicant appears to be arguing limitations that are not found in the claim. The claims don’t specify that the absolute maximum power setting for the engine has to be used during take-off to meet this condition.
As discussed above in regards to the 112 rejection, the functional claiming of the engine in terms of the functions of an aircraft, which is not claimed, makes the claim unclear because 
However, the weight of the plane is not fixed and varies from take-off to take-off. If the plane is loaded with more fuel and cargo, a higher engine maximum power setting is used. If the plane is loaded with less fuel and cargo, a lower maximum power setting is used. The amount of fuel will depend on the how far the plane intends to travel. Further, planes are designed to take-off when one or more engines fail. In this scenario, the remaining engines will run at a higher thrust than if all the engines are operating. Thus, the maximum power setting that is used to take-off that is used will vary from take-off to take-off and aircraft configuration to aircraft configuration depending on the operational status of the engines and is not a constant. However, as taught by Smith, for a given aircraft mission, the noise will be a maximum at take-off. 
On page 8393 of El-Sayed at the top of the page it shows the Maximum continuous thrust as a take-off condition. It is Examiner’s position that the plane’s weight is adjustable so that it is operable to take-off at this thrust. Examiner notes that maximum continuous thrust is only 8% less than the 5 minute take-off thrust. 
Applicant has added the limitation to claims 1, 19 and 20, that “when the EPNL at the take-off lateral reference point is the maximum during take-off, the aircraft is airborne.” Smith 
On page 15 of the remarks of 18 March 2021, Applicant argues that the maximum continuous thrust value used for take-off is derived for sea level and the cold jet velocities from El-Sayed are not applicable to when the aircraft is airborne. Examiner finds this argument unpersuasive. If the aircraft is taking off at the maximum continuous thrust value and the plane has become airborne, such that the wheels are an inch off the ground, the jet velocities from the engine are going to be essentially the same as when the wheels were in contact with the runway. 
In regards to claims, 7-10, 23 and 24 Sabnis teaches engine performance as a function of various engine structural and performance parameters. 
In regards to claim 7, 23, 24, Sabnis in view of Kontos, Antoine, El-Sayed and Smith teaches the invention as claimed and described above, Sabnis further teaches, the gear ratio of the gearbox is in the range of from 3.2 to 5, 3.2 to 4.2 or 3.3 to 3.7. In ¶46, Sabnis teaches gear reduction ratios greater than 1.8 and in some embodiments, greater than 4.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, MPEP 2144.05, I (Overlapping, Approaching and Similar Ranges, Amounts and Proportions.)
In regards to claim 8, Sabnis in view of Kontos, Antoine, El-Sayed and Smith teaches the invention as claimed and described above, Sabnis further teaches the fan diameter is in the range of from 220 cm to 400 cm (¶58, Sabnis teaches a range of 114 cm to 406 cm).  
In regards to claim 9, as best understood, Sabnis in view of Kontos, Antoine, El-Sayed and Smith teaches the invention as claimed and described above, Sabnis further teaches the fan diameter is in the range of from 320 cm to 400 cm and, when the EPNL at the take-off lateral 
In regards to claim 10, as best understood, Sabnis in view of Kontos, Antoine, El-Sayed and Smith teaches the invention as claimed and described above, Sabnis further teaches the fan diameter is in the range of from 220 cm to 290 cm (¶58), and the rotational speed of the fan at take-off lateral is in the range of from 2000 rpm to 2800 rpm (The range determined for Sabnis in claim 9 above overlaps the claimed range). These ranges include take-off conditions, the maximum EPNL occurs at take-off. Hence, these RPM ranges encompass when the EPNL is a maximum at the take-off lateral reference point is the maximum during take-off.
In regards to claims 11 and 25, Sabnis in view of Kontos, Antoine, El-Sayed and Smith teaches the invention as claimed and described above, Antoine further teaches the bypass ratio of the engine at cruise conditions is in the range of from 12 to 18 or 13 to 18  (Fig. 7, a bypass ratio of 0 to 14 is shown). Sabnis teaches a bypass ratio greater than 10 (¶4). Antoine teaches the jet noise decreases as the bypass ratio increases.  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engine of Sabnis in 
In the case where the claimed ranges, in this case 12 to 18 or 13 to 18, "overlap or lie inside ranges disclosed by the prior art," in this case between 0-14, a prima facie case of obviousness exists. In re Wertheim, MPEP 2144.05, I (Overlapping, Approaching and Similar Ranges, Amounts and Proportions.)
In regards to claims 12 and 26, as best understood, Sabnis in view of Kontos, Antoine, El-Sayed and Smith teaches the invention as claimed and described above, Sabnis further teaches when the EPNL at the take-off lateral reference point is the maximum during take-off, the fan tip pressure ratio, defined as the ratio of the (i) a mean total pressure of a flow an exit of the fan that subsequently flows through a bypass duct of the engine to (ii) a mean total pressure of the flow at an inlet of the fan, is in the range of from 1.25 to 1.50 or 1.35 to 1.45 at take-off.  In ¶56, Sabnis teaches engine performance parameters at the sea-level take-off power condition are being compared. In ¶60, Sabnis teaches the fan tip pressure ratio is below about 1.5 and better below 1.45. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, MPEP 2144.05, I (Overlapping, Approaching and Similar Ranges, Amounts and Proportions.)
These ranges include take-off conditions, the maximum EPNL occurs at take-off. Hence, these RPM ranges encompass when the EPNL is a maximum at the take-off lateral reference point is the maximum during take-off.
In regards to claim 13 and 27, Sabnis in view of Kontos, Antoine, El-Sayed and Smith lacks the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL and the contribution of the turbine to the EPNL at the take-off lateral reference point is in a range of from 25 EPNdB to 40 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point. As taught in Antoine, it is desirable to optimize noise levels of the engine including optimizing the contribution of the fan noise emanating from the rear of the engine to the EPNL relative to the jet noise contribution to the EPNL. Therefore, an ordinary skilled worker would recognize that contribution of the fan noise emanating from the rear of the engine to the EPNL relative to the jet noise contribution to the EPNL is a result effective variable that controls the noise performance of the engine. Thus, in claims 13 and 27, the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL or the contribution of the turbine to the EPNL at the take-off lateral reference point is in a range of from 25 EPNdB to 40 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine optimization.
A particular parameter is a result effective variable when the variable was known to achieve a recognized result, in re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Antoine teaches, the relative contributions of the fan and jet noise levels are an optimizable parameter for minimizing engine noise and hence is a result effective variable. “[W]here the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of
effective filing date to have the engines of Sabnis in view of Kontos, Antoine and El-Sayed with noise levels such that, the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL or the contribution of the turbine to the EPNL at the take-off lateral reference point is in a range of from 25 EPNdB to 40 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point in order to optimize the noise performance characteristics of the engine.
In regards to claim 17, Sabnis in view of Kontos, Antoine, El-Sayed and Smith teaches the invention as claimed and described above, Sabnis further teaches the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (In ¶40 and ¶41, the first core shaft is the low speed spool and the second core shaft is the high speed spool. The low speed spool rotates at a lower speed than the high speed spool).
In regards to claim 18, Sabnis in view of Kontos, Antoine, El-Sayed and Smith teaches the invention as claimed and described above, Sabnis further teaches an aircraft comprising the gas turbine engine according to claim 1 (Sabnis describes the engines being used in an aircraft at various operational conditions). 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (U.S. Patent Publication No. 2017/0175675) in view of Kontos, Antoine, El-Sayed and Smith, as applied to claim 1, in further in view of Kaplan (Design of a Highly Efficient Low-Noise Fan for Ultra-High Bypass Engines,” Kaplan, GT2006-90363, May 2006).
Sabnis, Kontos, Antoine and El-Sayed don’t explicitly disclose the relative Mach number at the tip of each fan blade. However, Kaplan teaches, to achieve a relative low-noise fan at take-off, a relative Mach number at the tip of each blade is held below 1.05 to avoid shock-boundary layer interaction noise. Thus, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have the engine of Sabnis in view of Kontos, Antoine and El-Sayed, such that the relative Mach number at the tip of each fan blade does not exceed 1.09 M at the take-off lateral reference point and, the relative Mach number at the tip of each fan blade is in the range of from 0.8 M to 1.08 M at take-off lateral, as taught by Kaplan, in order to apply a known technique, designing a turbine engine, to a known device ready for improvement, a turbine engine, to yield a predictable result of avoiding shock-boundary layer interaction noise, as taught by Kaplan.
Claims 14-16 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (U.S. Patent Publication No. 2017/0175675) in view of Kontos, Antoine, El-Sayed and Smith, as applied to claim 1, in further in view of Morin (U.S. Publication 2013/0202403).
In regards to claims 14-16 and 28-30, Sabnis teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages. In particular, in ¶51, Sabnis teaches the turbine that drives the fan includes three stages and in other embodiments no more than six stages. Sabnis also teaches a formula for determining the number of stages based upon the number of fan blades used. However, Sabnis, Kontos, Antoine and El-Sayed lack the number of rotor blades in each stage of the turbine that drives the fan. 
Morin teaches a similar bypass engine design as Sabnis (Fig. 1, ¶32-¶36). Further, Morin teaches that the number of blades in the turbine that drives the fan via is optimizable to provide an operational noise is above a sensitive range for human hearing (Abstract). The optimization is applicable to one or all the of blade row in the turbine that drives the fan (¶9 and ¶15). In particular, Morin teaches that (the number of blades in a stage of the turbine that drives the fan) times (the approach speed in RPM) is greater than or equal to 5500. 
For an RPM rate of 6200 (the minimum value specified in Sabnis for the turbine that drives the fan), Morin teaches the number of blades should be greater than or equal to 53 blades. Thus, an ordinary skilled worker would recognize the number of blades in the turbine that drives the fan is a result effective variable that controls both engine noise and engine performance. Therefore, the number of blades in each blade row of the turbine that drives the fan is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation. 
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). Morin teaches the number of blades in each stage of the turbine that drives the fan is a result effective variable that effects engine noise and discusses optimization of this parameter. “[W]here the 
Hence, for claim 14, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Sabnis in view of Kontos, Antoine, El-Sayed and Smith such that every one of the rotor stages of the turbine that drives the fan via the gearbox comprises in the range of from 60 to 140 rotor blades, as taught by Morin in order to optimize the noise and performance characteristics of the engine. Claims 15, 16 and 28-30 fall within these limits.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered and to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/D.P.O./Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741